DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106308575 A) in view of Harada (US 2012/0106288).  Regarding claims 1 and 17, Li teaches a food processor ([0002]), comprising: a cup body (200); a cup cover (300 and top of Fig. 2) detachably connected to an upper end of the cup body (see Figs. 1, 2), the cup cover comprising a pumping opening (401B; Fig. 3) in communication with an inner cavity of the cup body (202 and Fig. 2, 3), and being provided with a cover handle (edges of 300 as seen in Fig. 2), and a vacuum pumping device (400) detachably connected to the cup cover (300; see Fig. 1 and [0034], line 219, cover 401 is part of the cover 300 thus 400 is detachable), the vacuum pumping device (400) comprising a pumping hole (405) and an exhaust hole (404), the pumping hole (405) being configured to communicate with the pumping opening (401B) after the vacuum pumping device is mounted on the cup cover ([0030]; also see flow arrows in Fig. 3).  While Li discloses structure 401A for preventing material from entering the vacuum pump, a gas permeable membrane is not disclosed.  Harada teaches a gas permeable membrane (75) that is impermeable to solids and liquids (see [0018] and [0020]).  It would have been obvious to one of ordinary skill in the art to have utilized the membrane of Harada to retain non-gaseous materials in a vacuum chamber as taught by Harada (see [0018] and [0020]).   Regarding claim 2, Li teaches the cup cover is concavely formed with a slot (see modified Fig. 2), the pumping opening (405) is defined on a bottom wall of the slot (modified Fig. 2), the vacuum pumping device (400) comprises a housing (see [0033], lines 211 — 212), the housing is formed with an insertion portion, the pumping hole is provided in the insertion portion, the insertion portion is embedded in the slot (see Fig. 2); and the pumping opening (401B) is lower than an upper edge of the cup body (see Fig. 2); and the pumping opening (401B) is located in a middle of the cup cover (see Fig. 2).  Regarding claim 3, Li teaches a shape of a vertical section of the slot is trapezoidal or square (see Fig. 1 showing a square vertical section of the slot), and an external contour shape of the insertion portion is adapted to the shape of the vertical section of the slot (see Fig. 1).  Regarding claim 5, Li teaches the vacuum pumping device (400) further comprises a first power supply structure (controller, 101 controls/provides power to the pumping power element, 402 by stopping or starting the pumping power element operation, 402, see [0031], lines 198-201) and a pumping power element (402) provided in the housing (see Fig. 1), the pumping power element is electrically connected to the first power supply structure (see [0031], lines 198 — 201 discussing the controller connected to the pumping power element, 402), the food processor ([0002]) further comprises a base (100), the cup body is mounted on the base (Figs. 1, 2), the base being provided with a second power supply structure (motor, 102), and the first power supply structure and the second power supply structure are independent of each other (see methods 2 and 3 in [0037] and [0038] discussing independent power/operation of the base blade/motor and the vacuum pumping device. For example, [0037] states “... the vacuum pump 402 in the vacuuming assembly 400 works in advance...Then, the motor 102 of the food processor starts to blend the food.” and [0038] states “... When the food processor completes the stirring work and the motor 102 stops, the vacuum pump 402 in the vacuum assembly 400 continues to work until the user removes the container 200/vacuum assembly 400, etc., ...”) (this clearly highlights the presence of independent power structures, motor, 102 and controller, 101).  Regarding claim 6, a clamping slot is formed on an outer wall of the housing, the clamping slot is configured to surround the insertion portion, a first sealing ring is mounted in the clamping slot, and the first sealing ring is clamped (see Fig. 3) by the vacuum pumping device (400) and the cup cover (300) after the vacuum pumping device (400) is mounted on the cup cover (Fig. 1) (also see Fig. 2 showing 300 and 400 clamping first sealing ring).  Regarding claim 7, the cup cover is connected with a connecting portion at a periphery of the pumping opening (see Fig. 3), the connecting portion is configured to extend towards the inner cavity of the cup body, the vacuum pumping device (400) protrudes from a sealing ring mounting portion at an outer wall of the insertion portion, the pumping hole (405) is located inside the sealing ring mounting portion (see Fig. 3), the sealing ring mounting portion is configured to partially extend into the connecting portion and is connected to the connecting portion, a first sealing ring is sleeved outside the sealing ring mounting portion, and the first sealing ring is clamped by the vacuum pumping device (400) and the cup cover (300) after the vacuum pumping device is mounted on the cup cover (see Figs. 1 and 3). Regarding claim 8, the first sealing ring is clamped between the outer wall of the insertion portion and the bottom wall of the slot (see Fig. 3). Regarding claim 9, both the sealing ring mounting portion and the connecting portion are cylindrical (see Figs. 2 and 3 showing a circular cross section, a cylindrical shape is seen in Fig. 1); the first sealing ring is clamped between the sealing ring mounting portion and the connecting portion (see Fig. 3); or the first sealing ring comprises a first sealing portion and a second sealing portion connected to the first sealing portion, the first sealing portion is clamped between the insertion portion and the bottom wall of the slot, and the second sealing portion is clamped between the sealing ring mounting portion and the connecting portion (see Fig. 3).  Regarding claim 10, wherein the cup cover is further provided with a connecting ring, the connecting ring is configured to surround the slot and extend towards the inner cavity of the cup body, an annular groove is formed on an outer wall of the connecting ring, a second sealing ring is embedded in the annular groove, and the second sealing ring is configured to abut on an inner wall of the cup body (see Fig. 2).  Regarding claim 15, Li teaches the vacuum pumping device (400) is detachably connected to the cup cover through a clamping structure, a screw structure or a magnetic suction structure (see Fig. 3 and [0034], line 219 — 220 cover 401 is part of the cover 300 thus 400 is detachable).  Regarding claim 16, Li teaches a mounting detection structure (406) for detecting whether the vacuum pumping device is mounted on the cup cover is provided between the cup cover (300) and the vacuum pumping device (400; see Fig. 2) (see [0030] — [0031] stating air pressure detection device, 406).  Regarding claim 18, Li teaches the vacuum pumping device (400) comprising a housing and a pumping power element (402), a receiving cavity is formed on the housing, the pumping power element (402) is received in the receiving cavity (see Fig. 2); and the vacuum pumping device (400) further comprises a control circuit board (controller, 101) and a start switch mounted on the housing (see Fig. 1), and the control circuit board (controller, 101) is configured to receive start signal of the start switch and control the pumping power element to start (see [0036]-[0038]).  Regarding claim 19, Li teaches the food processor ([0002]) further comprising a detection module (406), the detection module is received in the receiving cavity (Fig. 2) and connected to the control circuit board and the pumping power element (see Fig. 2 and [0030] - [0031]), and the detection module is configured to detect a suction pressure (see [0030] stating “air pressure detection” and [0031] stating “406 is installed upstream of the suction end of the vacuum pump 402 to detect and timely feedback whether the vacuum degree”.  Regarding claim 20, Li teaches the food processor ([0002]) comprising a wall-breaking machine, a blender, and a juicer (see [0004] and [0006]).  
Claims 4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106308575 A) in view of Harada (US 2012/0106288) as applied above and further in view of Wang (CN 205923822 U).  Regarding claim 4, Li teaches a depth of the slot (Fig. 2) being a dimension of the slot extending in an axial direction of the cup body (200) however, Li fails to teach the depth of the slot being 5mm to 50mm.  Wang teaches a depth of slot (Fig. 2) being 0- 100mm or 2-15mm (pg. 1, lines 36 — 39). Li and Wang are considered analogous art as they are both in the field of food processing devices employing the use of vacuum, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Wang concerning the depth of the slot in order to provide for easy cleaning and mitigate the problem of clogging (pg. 1, lines 13 — 18).  Regarding claim 11, Li teaches the cup cover (300), but fails to teach the cup cover being further provided with a pressure relief hole communicating with the inner cavity of the cup body, and the cup cover being also provided with a pressure relief valve configured to open or close the pressure relief hole at the pressure relief hole. Wang teaches a cover (56) provided with a pressure relief hole (561) communicating with the inner cavity of the cup body (20; Fig. 3, 4), and the cup cover being also provided with a pressure relief valve (56 — 58; pg. 4, lines 128-139; Fig. 1) configured to open or close the pressure relief hole at the pressure relief hole (pg. 4, lines 128-139). Li and Wang are considered analogous art as they are both in the field of food processing devices employing the use of vacuum, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Wang concerning the pressure relief hole and pressure relief valve in order to provide for easy cleaning and mitigate the problem of clogging (pg. 1, lines 13-18).  Regarding claim 12, Li teaches the pressure relief valve (407), but fails to teach the pressure relief valve comprising a pressure relief valve mounting portion, a valve wing connected to a first end of the pressure relief valve mounting portion, and a pressure relief valve fixing portion connected to a second end of the pressure relief valve mounting portion, the cup cover further comprises a mounting ole adjacent to the pressure relief hole, the pressure relief valve mounting portion is configured to slide through the mounting hole, the valve wing is located outside the cup cover, the pressure relief valve fixing portion is located inside the cup cover, the pressure relief valve is configured to slide relative to the mounting hole to allow the valve wing to open or close the pressure relief hole, and the pressure relief valve fixing portion is stopped by the inner wall of the cup cover after the valve wing is away from the pressure relief hole and configured to open the pressure relief hole. Wang teaches the pressure relief valve (56 — 58; Fig. 1) comprising a pressure relief valve mounting portion (see portion next to rectangle below 571 in Fig. 3), a valve wing (572) connected to a first end of the pressure relief valve mounting portion (see portion next to rectangle below 571 in Fig. 3), and a pressure relief valve fixing portion (Fig. 3; 571, 58) connected to a second end of the pressure relief valve mounting portion (see portion next to rectangle below 571 in Fig. 3), the cup cover (56) further comprises a mounting hole adjacent to the pressure relief hole (561) (see adjacent hole on 53 in Fig. 1), the pressure relief valve mounting portion (see portion next to rectangle below 571 in Fig. 3) is configured to slide through a mounting hole (561), the valve wing (571) is located outside the cup cover (Fig. 3), the pressure relief valve fixing portion (Fig. 3; 571, 58) is located inside the cup cover (56; Fig. 3), the pressure relief valve (56-58; Fig. 1) is configured to slide relative to the mounting hole (Fig. 1) to allow the valve wing (572) to open or close the pressure relief hole, and the pressure relief valve fixing portion (Fig. 3, 571, 58) is stopped by an inner wall of the cup cover after the valve wing is away from the pressure relief hole (see wall above 58 in Fig. 3) and configured to open the pressure relief hole (pg. 4, lines 128 — 139). Li and Wang are considered analogous art as they are both in the field of food processing devices employing the use of vacuum, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Wang concerning the pressure relief valve mounting portion in order to provide for easy cleaning and mitigate the problem of clogging (pg. 1, lines 13 — 18).  Regarding claim 13, Li teaches the pressure relief valve (407), but fails to teach the pressure relief valve comprising a pressure relief valve mounting portion, a pressing portion connected to a first end of the pressure relief valve mounting portion, and a valve wing connected to a second end of the pressure relief valve mounting portion, the pressure relief valve mounting portion is configured to slide through the mounting hole, the pressing portion is located outside the cup cover, the valve wing is located inside the cup cover; and the pressure relief valve mounting portion is further sleeved with an elastic member, a first end of the elastic member is configured to abut on the pressing portion, and a second end of the elastic member is configured to abut on the cup cover, the elastic member provides an elastic force to drive the valve wing to abut on the inner surface of the cup cover and cover the pressure relief hole, and under an external force, the valve wing is away from the pressure relief hole and configured to open the pressure relief hole. Wang teaches the pressure relief valve comprising a pressure relief valve mounting portion (see portion next to rectangle below 571 in Fig. 3), a pressing portion (572) connected to a first end of the pressure relief valve mounting portion (Fig. 3), and a valve wing (571) connected to a second end of the pressure relief valve mounting portion (Fig. 3), the pressure relief valve mounting portion is configured to slide through the mounting hole, the pressing portion (572, Fig. 1, 3) is located outside the cup cover (56), the valve wing is located inside the cup cover (Fig. 3); and the pressure relief valve mounting portion is further sleeved with an elastic member (58), a first end of the elastic member is configured to abut on the pressing portion (Fig. 3), and a second end of the elastic member is configured to abut on the cup cover (Fig. 3), the elastic member provides an elastic force to drive the valve wing to abut on the inner surface of the cup cover and cover the pressure relief hole, and under an external force, the valve wing is away from the pressure relief hole and configured to open the pressure relief hole (pg. 4, lines 128 — 139). Li and Wang are considered analogous art as they are both in the field of food processing devices employing the use of vacuum, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Wang concerning the pressure relief valve mounting portion in order to provide for easy cleaning and mitigate the problem of clogging (pg. 1, lines 13 — 18).  Regarding claim 14, Li teaches the vacuum pumping device (400) comprising a housing and a pumping power element (402), a closed receiving cavity is formed on the housing, the pumping power element (402) is received in the closed receiving cavity (modified Fig. 2), the housing is provided with a pumping hole (405), and an exhaust hole (404), the pumping hole (404) configured to communicate with the receiving cavity (modified Fig. 2), an air inlet (405) of the pumping power element (402) is configured to communicate with the closed receiving cavity, the exhaust hole is configured to communicate with an air outlet (404) of the pumping power element through a pipeline (403), and the pumping hole (405) is configured to communicate with the pumping opening (401B) after the vacuum pumping device (400) is mounted on the cup cover (300; Fig. 1), and the pumping hole (4018B), the receiving cavity (modified Fig. 2), the pumping power element (402), and the exhaust hole (404) are configured to communicate with each other to form a pumping air path (see pipeline 403 path). However, Li fails to teach a pressure relief hole and the pressure relief hole being configured to communicate with the receiving cavity and the pumping hole, the closed receiving cavity, and the pressure relief hole being configured to communicate with each other to form a pressure relief air path. Wang teaches a cover (56) provided with a pressure relief hole (561) and the pressure relief hole (561) being configured communicate with the receiving cavity (see Fig. 3) and the pumping hole (73), the receiving cavity (Fig. 3), and the pressure relief hole (561) being configured to communicate with each other to form a pressure relief air path (see Fig. 1). Li and Wang are considered analogous art as they are both in the field of food processing devices employing the use of vacuum, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Wang concerning the pressure relief hole in order to provide for easy cleaning and mitigate the problem of clogging (pg. 1, lines 13 — 18).  
Response to Arguments
In rejecting the claims as currently amend, Harada (US 2012/0106288) is relied upon as teach a membrane (75) that is permeable to gas but retains other material in a vacuum chamber.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774